Exhibit 10.2 PIPELINE PURCHASE AND SALE AGREEMENT BY AND AMONG DENBURY ONSHORE, LLC, AND GENESIS FREE STATE PIPELINE, LLC for the Free State Pipeline System in Eastern Mississippi Dated: May 30, 2008 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 1.1 Defined Words and Terms 1 ARTICLE II. DESCRIPTION OF PIPELINE SYSTEM 4 2.1 Description of Pipeline System 4 2.2 Assumed Liabilities 5 2.3 Excluded Liabilities 5 ARTICLE III. PURCHASE AND SALE OF PIPELINE SYSTEM 6 3.1 Sale and Delivery of Pipeline System 6 3.2 Consideration 6 3.3 Closing 7 3.4 Allocation of Purchase Price 7 3.5 Deliverables at Closing 7 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER 9 4.1 Organization and Authority 9 4.2 Execution and Effect 10 4.3 No Violation 10 4.4 Title to Rights of Way 10 4.5 Title to Pipeline and Equipment 10 4.6 Litigation 11 4.7 Compliance with Applicable Law 11 4.8 Condition of Pipeline System 11 4.9 Taxes 11 4.10 Preferential Purchase Rights 11 4.11 Environmental Matters 11 4.12 Contracts and Rights of Way 12 4.13 Disclosure 12 4.14 No Unsatisfied Liabilities 12 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PURCHASER 13 5.1 Organization and Authority 13 i 5.2 Execution and Effect 13 5.3 No Violation 13 5.4 Sufficiency of Funds 14 5.5 Disclaimer 14 5.6 Evaluation by Purchaser 14 5.7 Fairness Opinion 14 5.8 Compliance with Laws 15 5.9 Disclosure 15 ARTICLE VI. OTHER AGREEMENTS AND OBLIGATIONS OF THE PARTIES 15 6.1 Assignments Requiring Consents, Preferential Purchase Rights 15 6.2 No Solicitation of Employees 16 6.3 Incidental Contamination 16 6.4 Document Retention 16 6.5 Further Assurances 17 ARTICLE VII. SURVIVAL OF OBLIGATIONS; INDEMNIFICATION 17 7.1 Survival of Obligations 17 7.2 Indemnification by Seller 17 7.3 Indemnification by Purchaser 18 7.4 Indemnification Procedures 19 7.5 Certain Limitations on Indemnification 19 7.6 Tax Treatment of Indemnity Payments 20 7.7 No Consequential Damages 20 7.8 Exclusive Remedy 21 ARTICLE VIII. TAXES -PRORATIONS AND ADJUSTMENTS 21 8.1 Proration 21 8.2 Sales Taxes 22 8.3 Cooperation 22 8.4 Payables 22 ARTICLE IX. DISPUTE RESOLUTION 23 9.1 Dispute Resolution 23 ARTICLE X. MISCELLANEOUS 23 10.1 No Brokers 23 10.2 Expenses 23 ii 10.3 Further Assurances 23 10.4 Assignment; Parties in Interest 23 10.5 Entire Agreement; Amendments 23 10.6 Severability 24 10.7 Interpretation 24 10.8 Notices 24 10.9 Waiver of Rescission 25 10.10 Governing Law 25 10.11 Counterparts 25 10.12 Exhibits 25 10.13 No Third-Party Beneficiary 25 10.14 Use of Seller’s Name 25 10.15 Conflict with Conveyance Agreements 25 10.16 Denbury Guaranty 25 10.17 Tax Opinion to Genesis MLP and Genesis Energy, Inc. 26 iii PIPELINE PURCHASE AND SALE AGREEMENT THIS PIPELINE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into on this 30th day of May, 2008, by and between DENBURY ONSHORE, LLC (the “Seller”), a Delaware limited liability company, and GENESIS FREE STATE PIPELINE, LLC (the “Purchaser”), a Delaware limited liability company.Seller and Purchaser are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” RECITALS: Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller, the Pipeline System (as hereinafter defined) and related assets on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants and conditions contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE I. DEFINITIONS 1.1Defined Words and Terms. Except where the context otherwise indicates another or different meaning or intent, the following words and terms as used herein shall have the meanings indicated: (a)The term “Affiliate” in reference to any Person, means and includes any Person which directly or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person.The term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of any Person, whether through ownership of voting securities, by contract or otherwise. For purposes of this Agreement only and without thereby altering the determination of the existence of an affiliate relationship of Purchaser and Seller for other circumstances, when used with reference to (i) Purchaser, “Affiliate” shall include Genesis MLP, its subsidiaries and its general partner, Genesis Energy, Inc., and (ii) Seller, “Affiliate” shall include Denbury and its subsidiaries excluding those entities described in (i). (b)The term “Applicable Laws” means and includes any and all laws, ordinances, orders, rules, regulations and other legal requirements of all Governmental Bodies having jurisdiction over the use, occupancy, operation and maintenance of the Pipeline System, as such may be amended or modified from time to time. (c)The term “Effective Time” shall have the meaning set forth in Section3.1 below. (d)The term “Environmental Costs and Liabilities” means, with respect to any Person, all liabilities, obligations, responsibilities, Remedial Actions, losses, damages, punitive damages, consequential damages, treble damages, costs and expenses (including all reasonable fees, disbursements and expenses of counsel, experts and consultants and costs of investigation and feasibility studies), fines, penalties, sanctions and interest incurred as a result of any of the foregoing by any other Person or in response to any violation of or liability under any Environmental Law, to the extent based upon, related to, or arising under or pursuant to any Environmental Law, Environmental Permit, order or agreement with any Governmental Body or other Person, which relates to any environmental condition, violation of Environmental Law or a Release or threatened Release of Hazardous Materials, whether known or unknown, accrued or contingent, whether based in contract, tort, implied or express warranty, strict liability, criminal or civil statute. 1 (e)The term “Environmental Law” means any foreign, federal, state or local statute, regulation, ordinance or other legal requirement as now or hereafter in effect in any way relating to the protection of or regulation of, the environment or natural resources, including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), as those laws have been amended, any analogous laws and the regulations promulgated pursuant thereto. (f)The term “Environmental Permit” means any Permit required by Environmental Laws for the operation of the Pipeline System. (g)The term “Governmental Body” means any government or governmental or regulatory body thereof, or political subdivision thereof, whether foreign, federal, state, or local, or any agency, instrumentality or authority thereof, or any court or arbitrator (public or private). (h)The term “Hazardous Material” means any substance, material or waste which is regulated, classified, or subject to liability under or pursuant to any Environmental Law, including, without limitation, petroleum and its by-products, asbestos, polychlorinated biphenyls, radon, mold or other fungi, and urea formaldehyde insulation. (i)The term “Knowledge” means as follows: (i) with respect to Purchaser, the individuals listed on Exhibit 1.1(i)(1), or their respective successors in the same or similar officer positions, shall be deemed to have knowledge of a particular fact or other matter if such individual is consciously aware of such fact or other matter at the time of determination after due inquiry; and (ii) with respect to Seller, the individuals listed on Exhibit 1.1(i)(2), or their respective successors in the same or similar officer positions, shall be deemed to have knowledge of a particular fact or other matter if such individual is consciously aware of such fact or other matter at the time of determination after due inquiry. (j)The term “Permits” means any approvals, authorizations, consents, licenses, permits or certificates. 2 (k)The term “Permitted Encumbrances” shall mean: (a) any liens for Pipeline System Taxes that are not yet due and payable; (b) materialmen’s, mechanic’s, repairmen’s, employees’, contractors’ and other similar liens or charges arising in the ordinary course of business; (c)all rights reserved to or vested in any governmental, statutorial or public authority to control or regulate any of the real property interests constituting a part of the Pipeline System; and (d)easements, rights of way, restrictions and other similar encumbrances incurred in the ordinary course of business which, in the aggregate, are not substantial in amount and which do not in any case materially detract from the value of the Pipeline System as it is currently being used or materially interfere with the ordinary conduct of the Pipeline System. (l)The term “Person” means any individual, corporation, partnership, firm, joint venture, association, joint-stock company, trust, unincorporated organization, Governmental Body or other entity. (m)The term “Pipeline System” shall have the meaning set forth in Section2.1 below. (n)The term “Pipeline System Taxes” means all Taxes specifically assessed against the Pipeline System, including Taxes imposed on the use, occupancy or possession of the Pipeline System but specifically not including any gross receipts, income or franchise taxes, or other taxes of the nature of income taxes that are imposed upon the Pipeline System or the owner thereof. (o)The term “Related Agreements” means those three (3) Meter Station and Pipeline Lateral Easement and Road Use Agreements (“Easement and Road Agreements”) between Purchaser as Grantee and Seller as Grantor, dated as of the date hereof, made with respect to the Eucutta Field, the Soso Field, and the Martinville Field, and those two (2) Agreements to Provide Electrical Power (“Power Agreements”) between Seller and Purchaser, dated as of the date hereof, made with respect to the Eucutta Field and the Soso Field. (p)The term “Release” means any release, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor environment, or into or out of any property. (q)The term “Remedial Action” means all actions to (i) clean up, remove, treat or in any other way address any Hazardous Material; (ii) prevent the threatened Release of any Hazardous Material so it does not endanger or threaten to endanger public health or welfare or the indoor or outdoor environment; (iii) perform pre-remedial studies and investigations or post-remedial monitoring and care; or (iv) to correct a condition of non-compliance with Environmental Laws. (r)The term “Tax” or “Taxes” means, however denominated, (x) any and all taxes, assessments, customs, duties, levies, fees, tariffs, imposts, deficiencies and other governmental charges of any kind whatsoever (including, but not limited to, taxes on or with respect to net or gross income, franchise, profits, gross receipts, capital, sales, use, ad valorem, value added, transfer, real property transfer, transfer gains, transfer taxes, inventory, escheats, unclaimed property, capital stock, license, payroll, employment, social security, unemployment, severance, occupation, real or personal property, estimated taxes, rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative minimum, doing business, withholding and stamp), together with any interest thereon, penalties, fines, damages costs, fees, additions to tax or additional amounts with respect thereto, imposed by any federal, state or local taxing authority of any jurisdiction; (y) any liability for the payment of any amounts described in clause (x) as a result of being a member of an affiliated, consolidated, combined, unitary or similar group or as a result of transferor or successor liability; and (z) any liability for the payments of any amounts as a result of being a party to any tax sharing agreement or as a result of any express or implied obligation to indemnify any other person with respect to the payment of any amounts of the type described in clause (x) or (y). 3 (s)The term “Tax Return” means any report, return, document, declaration or other information or filing (including any amendments, elections, declarations, disclosures, schedules, estimates and information returns) required to be supplied to any federal, state or local taxing authority or jurisdiction with respect to Taxes, including, where permitted or required, combined or consolidated returns for any group of entities that includes either Party or any subsidiary of any such Party, any documents with respect to or accompanying payments of estimated taxes, or with respect to or accompanying requests for the extension of time in which to file any such report, return, document, declaration or other information. ARTICLE II. DESCRIPTION OF PIPELINE SYSTEM 2.1Description of Pipeline System. (a)As used herein, the term “Pipeline System” shall mean the existing Free State pipeline system in Eastern Mississippi, which extends from the upstream flange of the motor control valve which is downstream of Seller’s Free State metering facilities at Seller’s Jackson Dome Field dehydration facilities to the inlet valves which are downstream of all delivery points on the pipeline, including the 4.4 mile lateral pipeline to the Martinville Field, as more specifically described in Exhibit A. (b)The specific assets and properties comprising the Pipeline System shall also include the following: (i)the pipeline comprising the Free State pipeline system (the “Pipeline”); (ii)the surface leases, easements, rights of way, Permits and other grants described in Exhibit B (collectively, the “Rights of Way”); (iii)the contracts, agreements and instruments listed in Exhibit C (the “Contracts”); (iv)the motor control valves, side valves, and meters, as shown on Exhibit A (the “Equipment”); 4 (v)as they may exist on the Closing Date, copies of all studies, analyses, as-built drawings, blueprints, plans, constructions, specifications, surveys, reports, diagrams, and repair records related to the Pipeline System; (vi)to the extent transferable to Purchaser, all warranties, indemnities and guarantees to Seller from Seller’s vendors and suppliers with respect to materials, goods or services supplied to Seller in connection with the construction, operation, repair and maintenance of the Pipeline System; and (vii)all rights, claims or causes of action pertaining to the Pipeline System. (c)Purchaser acknowledges that portions of the Pipeline System (including lateral lines) are located on fee property owned by Seller and Purchaser shall have access to such portions pursuant to Easement and Road Agreements, as discussed hereunder, and Purchaser shall have power supplied to such portions pursuant to Power Agreements, as discussed hereunder. 2.2Assumed Liabilities.At Closing, Purchaser shall assume and timely perform, perform and discharge in accordance with their respective terms, the following liabilities and obligations of Seller (collectively, the “Assumed Liabilities”): (a)all liabilities and obligations of Seller with respect to the Rights of Way or under the Contracts that are due or to be performed after the Closing Date; (b)any transfer taxes applicable to the transfer of the Pipeline System; (c)all liabilities and obligations relating to prorated Pipeline System Taxes and other prorated amounts required to be paid by Purchaser arising under Article VIIIof, or arising elsewhere under, this Agreement; and (d)all other liabilities and obligations with respect to the Pipeline System or the use, occupancy, ownership, maintenance or operation thereof, including but not limited to liabilities and obligations for Pipeline System Taxes not covered by Section 2.2(c) above, that first exist and arise, or are due or to be performed, from and after the Effective Time on the Closing Date, as those terms are defined in Article III below. 2.3Excluded Liabilities .Notwithstanding anything hereinto the contrary, the Purchaser shall not and does not assume or agree to pay, perform or discharge any Excluded Liabilities.The “Excluded Liabilities” means: (a)all liabilities and obligations of Seller with respect to the Rights of Way or under the Contracts that are due or to be performed on or prior to the Closing Date; 5 (b)all liabilities and obligations relating to prorated Pipeline System Taxes and other prorated amounts required to be paid by Seller arising under Article VIIIof, or arising elsewhere under, this Agreement; (c)all other liabilities and obligations with respect to the Pipeline System or the use, occupancy, ownership, maintenance or operation thereof that first exist and arise, or are due to be performed prior to the Effective Time on the Closing Date; (d)all liabilities and obligations of Seller for Taxes (expressly excluding those transfer taxes specifically assumed by Purchaser pursuant to Section 2.2(b) above and those Pipeline System Taxes expressly assumed by Purchaser pursuant to Section 2.2(c) and Section 2.2(d) above); and (e)all other obligations or liabilities of Seller or otherwise related to the Pipeline System not included within the definition of Assumed Liabilities. ARTICLE III. PURCHASE AND SALE OF PIPELINE SYSTEM 3.1Sale and Delivery of Pipeline System.Upon the terms and subject to the conditions set forth in this Agreement, at the Closing provided for in Section 3.3, Seller shall sell, transfer, convey, assign and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from Seller, as of the Effective Time (as defined below) on the Closing Date (as defined in Section 3.3 hereof), all of Seller’s right, title and interest in and to the Pipeline System, free of all liens, charges, mortgages, security interests, pledges or other encumbrances of any nature whatsoever, claimed by any party claiming by, through or under Seller but not otherwise, except for Permitted Encumbrances.The “Effective Time” shall mean 7:00 a.m.
